United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                    UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT                       June 14, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                               03-11226
                           Summary Calendar


                       UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                versus

                          JOSE SANTOS PEREZ,

                                                   Defendant-Appellant.


             Appeal from the United States District Court
                  for the Northern District of Texas
                         (No. 3:03-CR-235-ALL)


         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     On a previous appeal, we affirmed Jose Santos Perez’s gulity

plea conviction and sentence for conspiracy to possess stolen mail

and possession of stolen mail.     United States v. Perez, 03-11226,

2004 WL 1418778 (5th Cir. 22 June 2004) (unpublished). The Supreme

Court granted a writ of certiorari; vacated the judgment; and

remanded for further consideration in the light of United States v.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Booker, 125 S. Ct. 738 (2005).      Perez v. United States, 125 S. Ct.
1088 (2005).

      Following his appeal to our court, Perez first objected to the

constitutionality of his sentence in a petition for rehearing.

Absent extraordinary circumstances, we will not consider issues

raised for the first time in a petition for rehearing.              United

States v. Hernandez-Gonzalez, 405 F.3d 260, 261 (5th Cir. 2005.

Perez has not asserted that he presents the requisite extraordinary

circumstances.

      In any event, even if we did not review for extraordinary

circumstances, Perez’s claims would be reviewed only for plain

error.     Id. at 262.   Under that standard, Perez must show, inter

alia, that any error affected his substantial rights.               United

States v. Mares, 402 F.3d 511, 520 (5th Cir. 2005), petition for

cert. filed, (U.S. 31 A.K. Marsh. 2005) (No. 04-9517).               To meet this

burden, Perez must demonstrate the result of his proceeding would

have likely been significantly different under an advisory, as

opposed to mandatory, sentencing regime. Id. at 521.          Perez admits

that he cannot meet this burden.         (For purposes of possible review

by   the   Supreme   Court,   he   maintains    the   Mares   standard   is

erroneous.)    Because Perez cannot show reversible plain error, he

cannot show the requisite extraordinary circumstances.

      Perez also contends for the first time that due process and ex

post facto concerns require us to vacate and remand to district

                                     2
court for re-sentencing. Our court has previously rejected both of

these contentions.   United States v. Taylor, ___ F.3d ___, 2005 WL
1155245, at *1 n.1 (5th Cir. 17 May 2005).         Accordingly, we

reinstate our judgment affirming Perez’s conviction and sentence.

                                                       AFFIRMED




                                 3